Citation Nr: 1225547	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-15 469A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a skin disorder and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a circulatory disorder and, if so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board to provide testimony in support of his claims, so a hearing at the Board's offices in Washington, DC (i.e., a Central Office (CO) hearing) initially was scheduled for January 2012.  It was postponed, however, and rescheduled for June 2012, but even then he failed to report, so was a no show.  He has not provided any explanation or good cause for his absence or again requested to reschedule his hearing, so the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

Nevertheless, since there is new and material evidence, the Board is reopening his claims for service connection for a skin condition, circulatory problems, and hypertension.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  In January and September 1970 decisions, the RO denied the claim of entitlement to service connection for a skin condition on a de novo basis. 

2.  In a June 1984 decision, the RO determined that new and material evidence had not been received to reopen this claim for service connection for a skin condition.  That decision also amended the January 1970 decision to include the denial of service connection for hypertension and circulatory problems on a de novo basis.

3.  In an April 2005 decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for hypertension.

4.  Additional evidence submitted since the RO's June 1984 decision, however, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims for service connection for skin and circulatory problems and raises a reasonable possibility of substantiating these claims.

5.  As well, additional evidence submitted since the RO's more recent April 2005 decision, by itself or when considered with previous evidence of record, also relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.



CONCLUSIONS OF LAW

1.  The RO's June 1984 decision determining that new and material evidence had not been received to reopen the claim for service connection for a skin condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The RO's June 1984 decision also denying the claim of service connection for circulatory problems is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

4.  But there also is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The RO's more recent April 2005 decision determining there was not new and material evidence to reopen the claim for service connection for hypertension is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

6.  But there is new and material evidence since that decision to also reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law with the enactment of the Veterans Claims Assistance Act (VCAA) in November 2000.  The VCAA enhanced VA's duties to notify and assist claimants with claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Here, though, since the Board is reopening the claims, and then further developing them on remand before readjudicating them on their underlying merits, there is no need to discuss at this point whether there has been compliance with these 
duty-to-notify- and-assist provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This is better determined once the additional development of these claims on remand has been completed, including in terms of:  (1) informing the Veteran of the information and evidence not of record that is necessary to substantiate these claims; (2) informing him of the information and evidence that VA will obtain and assist him in obtaining; and (3) informing him of the information and evidence he is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Proper VCAA notice also must advise him of the "downstream" disability rating and effective date elements of his claims, in the event service connection is eventually granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since the Board is reopening the claims, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying him of the evidence necessary to substantiate the element or elements of his claims that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claims, regardless, so irrespective of any Kent concerns.

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Cardiovascular disease and the precursor hypertension will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (i.e., permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Turning now to the facts and circumstances of this particular case, in August 1969, the Veteran, in part, requested service connection for swelling of his right foot and left knee and for blisters on his left forearm and left hand.  But after reviewing his service treatment records (STRs), the RO denied these claims in a January 1970 rating decision based on a determination that swelling of his right foot was not shown on discharge examination in August 1968, and because there was no evidence showing he had swelling of his left knee and blisters on his left forearm and left hand.  In August 1970, in response, he submitted a letter from a physician who had treated him in service for swelling of the left leg and feet.  In a subsequent September 1970 rating decision, the RO acknowledged that he had had swelling of his left leg and feet, but continued to deny these claims since his military discharge examination was unremarkable for these conditions, so did not show he still had them or any consequent residuals.  He was notified of that decision and of his procedural and appellate rights by letter that same month.  He did not, however, submit a Notice of Disagreement (NOD) within the next year.

Because he did not timely appeal that September 1970 RO rating decision, it became final and binding on him as to the evidence then of record and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In May 1984, he requested service connection for a skin condition, hypertension, and a circulatory problem.  He submitted private treatment records in support of these claims.

A June 1984 RO rating decision amended the earlier January 1970 rating decision to include a denial of service connection for hypertension and circulatory problems.  The RO considered the Veteran's STRs, which were unremarkable for the disabilities at issue and the private physician's records he had submitted in support of these claims.  That decision also noted that entitlement to service connection for blisters and boils was denied in the January 1970 rating decision, and again denied this claim.  The Veteran was notified of the RO's decision and of his procedural and appellate rights by letter that same month.  He again did not submit a timely NOD within one year of receiving notification of that additional decision.  And because he did not timely appeal that decision, it, too, became final and binding on him as to the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In September 2004, he again requested service connection for hypertension.  In April 2005, the RO found that new and material evidence had not been submitted to reopen this claim.  He was notified of the RO's decision and of his procedural and appellate rights by letter in May 2005.  He again did not submit a timely NOD, meaning within one year of receiving notification of that decision.  And since he again did not, that April 2005 rating decision equally is final and binding on him as to the evidence then of record and not subject to revision on the same factual basis.  Id.

In November 2006, he again petitioned to reopen his claims for service connection for a skin condition, circulatory problems, and hypertension, and when the RO denied his petition in the June 2007 rating decision, this appeal ensued.

If new and material evidence is received during an applicable appellate period following an RO decision (1 year for a rating decision and 60 days for an SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim without first requiring there be new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(c).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final and binding denial on any basis to determine whether a claim must be reopened, so irrespective of whether the prior final and binding denial was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Here, though, the Veteran did not file an NOD with the May 1984 and April 2005 rating decisions and there was no additional evidence pertinent to the claims that was physically or constructively associated with the claims files within one year of those rating decisions.  Hence, those decisions are indeed final and binding on him based on the evidence then of record, in turn requiring new and material evidence since to reopen these claims.


The Board finds that he has submitted new and material evidence since those decisions, however, to reopen his claims.  The newly submitted evidence includes a picture from service, dated in February 1967, of his right lower leg showing it was discolored, and his right foot also appears swollen.  This picture satisfies the Shade standard regarding his three claims because a discolored and swollen lower leg and foot in service could have been manifestations of his now claimed skin condition, circulatory problems, and/or hypertension.  Thus, his claims for service connection for these disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Reopening these claims does not however mean they ultimately will be granted once readjudicated on their underlying merits, only that they are deserving of this additional consideration.  So to this extent, and this extent only, this appeal is granted.


ORDER

The petition to reopen the claims for service connection for a skin condition, circulatory problems, and hypertension is granted, subject to the further development of these claims on remand.


REMAND

Additional development of these claims is required before readjudicating them on their underlying merits.  See, as an initial matter, Hickson v. Shinseki, 23 Vet. App. 394 (2010), indicating that, generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).


But further development of these claims also is required because the report of the Veteran's April 2010 VA compensation examination indicates he has been awarded Social Security Administration (SSA) disability insurance benefits.  So VA must obtain and consider these records in this VA appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Request all documents pertaining to the Veteran's award of disability insurance benefits by the SSA, and specifically request copies of all medical records upon which the SSA based its decision.

2.  Upon receipt of all additional SSA or other records, have the Veteran undergo a VA compensation examination to first clarify all current skin conditions, circulatory problems and whether he has hypertension.  If confirmed he does, then have the designated examiner also comment on the etiology of these claimed conditions, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to the Veteran's military service - including, in particular, manifestations or residuals of the state he apparently was in in February 1967 (see the picture he has provided of his right lower leg showing it was discolored, and his right foot appearing swollen).

It therefore is essential the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other histories.

It also is imperative the examiner acknowledge the type of symptoms and injury the Veteran claims to have experienced and sustained during his military service, and the symptoms he claims to have experienced during the many years since on a continual basis (i.e., continuity of symptomatology) in determining whether there is any relationship or correlation between the currently claimed disabilities a disease, injury or event during his military service, even absent, for example, indication of said disability in actual treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The examiner must discuss the underlying medical rationale for all conclusions reached or opinions expressed, if necessary citing to specific evidence in the file.

And if, per chance, he/she simply is unable to provide this requested medical opinion without resorting to mere speculation, there must be some explanation of why this opinion cannot be provided.  In other words, merely saying he/she cannot comment will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).


3.  Then readjudicate these claims on their underlying merits in light of this and any other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


